      Case: 4:19-cv-00216-JCH Doc. #: 1 Filed: 02/12/19 Page: 1 of 5 PageID #: 1



                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF MISSOURI
                                               EASTERN DIVISION

SUSAN MERRY,                                                   )
                                                               )
            Plaintiff,                                         )   Cause No.: 4:19-cv-00216
                                                               )
v.                                                             )   JURY TRIAL DEMANDED
                                                               )
LINCOLN COUNTY, STATE                                          )
OF MISSOURI,                                                   )
                                                               )
            Defendant.                                         )

                                    DEFENDANT’S NOTICE OF REMOVAL
                                   OF A CIVIL ACTION FROM STATE COURT

            Defendant Lincoln County, State of Missouri (“Defendant”), by and through the

undersigned counsel, pursuant to 28 U.S.C. § 1441 and § 1446, for Defendant’s Notice of

Removal of a Civil Action from State Court, states as follows:

                                            THE STATE COURT ACTION

            1.             On December 28, 2018, Plaintiff Susan Merry (“Plaintiff”) commenced a state

court civil action against Defendant in the Circuit Court of Lincoln County, State of Missouri,

Cause No.: 18L6- CC00163.

            2.             Pursuant to 28 U.S.C. §1446(a) and E.D.Mo.L.R. 2.03, a true and accurate copy

of the complete court file and current docket report from the state court action that contains all

process, pleadings, orders, and other documents on file in the state court action at the time of

filing this notice of removal is attached hereto as Exhibit A and incorporated herein by reference.

            3.             Plaintiff alleges in the Petition that she filed in the state court action that she was

employed by Defendant and that Defendant allegedly discriminated against her because of

Plaintiff’s alleged disability. [Ex. A- Petition]




03012069.DOCX/1/2565-888                                      1
      Case: 4:19-cv-00216-JCH Doc. #: 1 Filed: 02/12/19 Page: 2 of 5 PageID #: 2



            4.             Plaintiff’s Petition asserts causes of action against Defendant for: (a) allegedly

engaging in unlawful employment practices in violation of 42 U.S.C § 12101, et seq., Title I of

the Americans with Disabilities Act (“ADA”) (Counts I, II, and II); and (b) allegedly engaging in

unlawful employment practices in violation of 29 U.S.C. § 2615 and § 2617 of the Family and

Medical Leave Act (“FMLA”) (Count IV). [Ex. A- Petition]

                                            TIMELINESS OF REMOVAL

            5.             Defendant first received a copy of the Petition when Defendant was served with it

and a summons on January 14, 2019.

            6.             The filing of this notice of removal is timely pursuant to 28 U.S.C. §1446 because

it is being filed within thirty (30) days of when Defendant first received a copy of the Petition

and summons on January 14, 2019 and within one (1) year after commencement of the state

court action.

                                            JURISDICTION AND VENUE

            7.             Pursuant to 28 U.S.C. §1331, this Court has original jurisdiction over Plaintiff’s

causes of action under the ADA and the FMLA because those causes of action involve a federal

question and arise under federal statutes and the laws of the United States.

            8.             Pursuant to 28 U.S.C. §1441(a), venue is proper in this Court because the state

court action is currently pending in the Circuit Court of Lincoln County, Missouri, which is

located within the geographical boundaries of the Eastern Division of the United States District

Court for the Eastern District of Missouri.

                                        LEGAL GROUNDS FOR REMOVAL

            9.             Pursuant to 28 U.S.C. § 1331 and § 1441, Defendant is entitled to remove the

state court action to this Court because the causes of action asserted in the state court action




03012069.DOCX/1/2565-888                                     2
      Case: 4:19-cv-00216-JCH Doc. #: 1 Filed: 02/12/19 Page: 3 of 5 PageID #: 3



under the ADA and the FMLA involve a federal question and arise under federal statutes and the

laws of the United States.

                                     FILING AND NOTICE REQUIREMENTS

            10.            Pursuant to E.D.Mo.L.R. 2.02, the Civil Cover Sheet is attached hereto as

Exhibit B.

            11.            Pursuant to E.D.Mo.L.R. 2.02, the Original Filing Form is attached hereto as

Exhibit C.

            12.            Pursuant to 28 U.S.C. §1446(d) and E.D.Mo.L.R. 2.03, Defendant will promptly

provide a copy of this notice of removal to all adverse parties and Defendant will file with this

Court as a separate document a copy of the written notice provided to all adverse parties.

            13.            Pursuant to 28 U.S.C. §1446(d) and E.D.Mo.L.R. 2.03, Defendant will promptly

file a copy of this notice of removal with the Circuit Court of the Lincoln County, Missouri and

Defendant will file with this Court as a separate document a copy of the notice provided to the

state court after the state court has placed a filed stamp on said notice as an acknowledgement of

the filing of the notice of removal in state court.

                                             JURY TRIAL DEMANDED

            14.            Pursuant to Federal Rules of Civil Procedure 38 and 81(c) and E.D.Mo.L.R. 2.04,

Defendant has set forth in the top right hand corner of the first page of this notice of removal in

all bold, capital letters the words “JURY TRIAL DEMANDED” and thereby requests a trial by

jury in this civil action.

            WHEREFORE, Defendant has removed the aforementioned state court action to this

Court and prays that this Court exercise jurisdiction over this action the same as if the action had




03012069.DOCX/1/2565-888                                   3
      Case: 4:19-cv-00216-JCH Doc. #: 1 Filed: 02/12/19 Page: 4 of 5 PageID #: 4



originally been instituted herein and respectfully requests that the Court grant Defendant such

other and further relief as the Court deems just and proper.



                                              Respectfully submitted,

                                              PAULE, CAMAZINE & BLUMENTHAL, P.C.
                                                A Professional Corporation

                                              By:/s/ Bradley J. Sylwester
                                                 D. Keith Henson, #31988MO
                                                 Bradley S. Sylwester, #49208MO
                                                 165 North Meramec Ave., Suite 110
                                                 St. Louis (Clayton), MO 63105
                                                 Telephone: (314) 727-2266
                                                 Facsimile: (314) 727-2101
                                                 khenson@pcblawfirm.com
                                                 bsylwester@pcblawfirm.com
                                                 Attorneys for Defendant




03012069.DOCX/1/2565-888                         4
      Case: 4:19-cv-00216-JCH Doc. #: 1 Filed: 02/12/19 Page: 5 of 5 PageID #: 5



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the attorney whose name appears above signed the
original of this pleading and that a true and correct copy of the foregoing was filed with the Clerk
of the Court to be served by the operation of the Court’s electronic filing system and sent via
First Class U.S. Mail this 12th day of February, 2019 to:

            Kevin J. Kasper
            Ryan P. Schellert
            Kasper Law Firm, LLC
            3930 Old Hwy. 94 South, Ste. 108
            St. Charles, MO 63304
            Attorneys for Plaintiff


                                               /s/ Bradley J. Sylwester




03012069.DOCX/1/2565-888                          5
